Title: From John Adams to United States Congress, 6 January 1800
From: Adams, John
To: United States Congress


				
					Gentlemen of the Senate, and

Gentlemen of the House of Representatives, 
					6 January, 1800.
				
				In compliance with the request in one of the resolutions of Congress, of the 21st of December last, I transmitted a copy of those resolutions by my Secretary, Mr. Shaw, to Mrs. Washington, assuring her of the profound respect Congress will ever bear to her person and character, of their condolence in the late afflicting dispensation of Providence, and entreating her assent to the interment of the remains of General George Washington, in the manner expressed in the first resolution. As the sentiments of that virtuous lady, not less beloved by this nation than she is at present greatly afflicted, can never be so well expressed as in her own words, I transmit to Congress her original letter.

It would be an attempt of too much delicacy to make any comments upon it; but there can be no doubt that the nation at large, as well as all the branches of the government, will be highly gratified by any arrangement which may diminish the sacrifice she makes of her individual feelings.

 
				
					John Adams.
				
				
			